DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows:
3. (Currently Amended) The smartphone antenna module of Claim 2, wherein the first antenna pattern and the second antenna pattern are electrically connected each other through a plurality of vias.
4. (Currently Amended) The smartphone antenna module of Claim 2, wherein the inner extension line is referred to as a first inner extension line, wherein the smartphone antenna module further comprises a second inner extension line formed on the second major surface, in which the second inner extension connects to the inner antenna pattern and extends along the radial direction through the radially-extending outer gap.
5. (Currently Amended) The smartphone antenna module of Claim 2, wherein the inner coil includes a wire line having a width different from that of a wire line of the outer col.
6. (Currently Amended) The smartphone antenna module of Claim 2, wherein the inner coil has a first number of turns that 1s greater than that off the outer coil.
7. (Currently Amended) A smartphone comprising:
a battery; and the smartphone antenna module of Claim 2, wherein the inner coil and the outer coil are configured for wireless battery charging.
Allowable Subject Matter
Claims 2-7 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
The prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Added primarily for emphasis, the claim recitation “the inner antenna pattern comprising a plurality of concentric C-shaped lines forming a radially-extending inner gap on the second inner ring portion; the outer antenna pattern comprising a plurality of concentric C-shaped lines forming a radially-extending outer gap on the second outer ring portion; wherein the radially-extending outer gap on the second outer ring portion and the radially-extending inner gap on the second inner ring portion are connected and aligned in a radial direction; two NFC antenna extension lines formed on the second major surface, in which the two NFC antenna extension lines connect to the NFC antenna pattern and extend along the radial direction through both the radially-extending inner gap and the radially-extending outer gap” is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is (571)272-5918. The examiner can normally be reached 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA LINDGREN BALTZELL/            Primary Examiner, Art Unit 2845